On the 20th November, 1850, Bryan being then alive, the plaintiff executed a deed, the material part of which was as follows:
"Know all men by these presents, that I, Joseph Blount, do hereby authorize, direct, and empower James L. Bryan, whom I have heretofore constituted my attorney in fact, to pay from the income of my estate, the sum of seven hundred dollars annually to Frances C. P. Hill, c., and to continue to pay the same during the joint lives of myself and the said Frances, unless otherwise directed and required by writing, under my hand. And in case of my decease, without having made a revocation of the payment of the said annuity, I do hereby expressly declare that the payment of the same shall cease immediately thereupon." And by a subsequent part of the deed, the plaintiff directed in the same terms, a yearly sum of three hundred dollars, to be paid to Elizabeth A. Cheshire.
The question was, whether the payment of these yearly sums was revoked, or suspended, by the subsequent insanity of the plaintiff.
We are of opinion, that upon the true construction of the instrument in question, it is, in legal effect, a grant of annuities to Mrs. Hill and Mrs. Cheshire, during life, payable semi-annually, as therein specified.
Being the grant of an incorporeal hereditament, under the hand and seal of the grantor, it required no consideration, and passed by the delivery of the deed, and was not revoked, or annulled by his subsequent insanity.
PER CURIAM.                              Decree accordingly. *Page 48